                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division
                                                              p
STEVEN OWENS,                                                r     F»2Ta)l9           y
                                                              CLERK. U.S. DISTRICT COURT
     Plaintiff,                                                     RICHMOND. VA



V.                                      Civil Action No.      3:18CV433


LT. MOORE, et al.,

     Defendants.


                          MEMORANDUM OPINION


     Steven Owens, a Virginia inmate proceeding pro se and ^ forma

pauperis, filed this 42 U.S.C. § 1983 action.         In order to state

a viable claim under 42 U.S.C. § 1983, a plaintiff must allege

that a person acting under color of state law deprived him or her

of a constitutional right or of a right conferred by a law of the

United States.    See Dowe v. Total Action Against Poverty in Roanoke

Valley, 145 F.3d 653, 658 {4th Cir. 1998) (citing 42 U.S.C. §

1983).    Owens's    current   allegations   failed    to   provide    the

defendants with fair notice of the facts and the legal basis upon

which his or her liability rests.   Accordingly, by Memorandum Order

entered on November 27, 2018, the Court directed Owens to submit

a particularized complaint within fourteen (14) days of the date

of entry thereof.      The Court warned Owens that the failure to

submit the particularized complaint would result in the dismissal

of the action.
